Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 1 of 41 PageID #: 10456


                                                                                                             1


 1                      UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK
 2     - - - - - - - - - - - - - X
        UNITED STATES OF AMERICA,     :   18-CR-00681(WFK)
 3                                    :
                                      :
 4                                    :   United States Courthouse
              -against-               :   Brooklyn, New York
 5                                    :
                                      :
 6                                    :   July 19, 2019
                                      :   4:00 p.m.
 7      ANDREW PEARSE,                :
                                      :
 8              Defendant.            :
       - - - - - - - - - - - - - X
 9
                       TRANSCRIPT OF CRIMINAL CAUSE FOR PLEADING
10                     BEFORE THE HONORABLE WILLIAM F. KUNTZ, II
                             UNITED STATES DISTRICT JUDGE
11
                                         A P P E A R A N C E S:
12
     For the Government:                        RICHARD P. DONOGHUE, ESQ.
13                                                   United States Attorney
                                                     Eastern District of New York
14                                                   271 Cadman Plaza East
                                                     Brooklyn, New York 11201
15
                                                BY:      MARK E. BINI, ESQ.
16                                                       HIRAL D. MEHTA, ESQ.
                                                         MARGARET MOESER, ESQ.
17                                                       KATHERINE NIELSEN, ESQ.
                                                         Assistant United States Attorneys
18
     For the Defendant:                         LISA A. CAHILL, ESQ.
19                                                   747 Third Avenue, 32nd Floor
                                                     New York, New York 10017
20
     Court Reporter:                                     DENISE PARISI, RPR, CRR
21                                                       Official Court Reporter
                                                         United States Courthouse
22                                                       225 Cadman Plaza East
                                                         Brooklyn, New York 11201
23                                                       Telephone: (718) 613-2605
                                                         E-mail: DeniseParisi72@gmail.com
24
     P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
25   p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.



                                             Denise    Parisi   , RPR , CRR
                                               Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 2 of 41 PageID #: 10457


                                     Proceedings                                     2


 1               (In open court.)

 2               THE COURTROOM DEPUTY:            All rise.       Docket No.

 3   18-CR-681, USA versus Andrew Pearse, the Honorable William F.

 4   Kuntz, II, presiding.

 5               THE COURT:    Good afternoon, Counsel.               Would you

 6   please state and spell your names for the court reporter.

 7               Ladies and gentlemen of the public, you may be

 8   seated.

 9               MR. BINI:    Yes, Your Honor.             Mark Bini, M-A-R-K

10   B-I-N-I, and I'm joined by Hiral Mehta, Margaret Moeser, and

11   Katherine Nielsen for the United States.                   I will ask them to

12   spell their names as well.

13               MR. MEHTA:    Good afternoon Your Honor, H-I-R-A-L,

14   Hiral, Mehta, M-E-H-T-A, for the Government, Your Honor.

15               THE COURT:    Good afternoon.

16               MS. MOESER:     Good afternoon, Your Honor.              Margaret

17   Moeser, M-A-R-G-A-R-E-T M-O-E-S-E-R, for the Government.

18               MS. NIELSEN:     Good afternoon.               I'm Katherine,

19   K-A-T-H-E-R-I-N-E N-I-E-L-S-E-N, also for the Government.

20               THE COURT:    Good afternoon.

21               MS. VASQUEZ:     Good afternoon.               Pretrial Services

22   Officer Lourdes Vasquez, L-O-U-R-D-E-S V-A-S-Q-U-E-Z.

23               THE COURT:    Good afternoon.             Please be seated and

24   remain seated during the balance of the conference.                   Just make

25   sure the microphone is on by having the green light lit.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 3 of 41 PageID #: 10458


                                    Proceedings                                     3


 1               MR. BINI:    Thank you, Your Honor.

 2               THE COURT:    Thank you.

 3               MS. CAHILL:    Good afternoon, Your Honor.             My name is

 4   Lisa Cahill and I represent the defendant, Andrew Pearse, who

 5   is to my right.     L-I-S-A C-A-H-I-L-L.

 6               THE COURT:    Good afternoon.

 7               And would you spell your name, sir?

 8               THE DEFENDANT:     Yes.         My name is Andrew Pearse,

 9   A-N-D-R-E-W P-E-A-R-S-E.

10               THE COURT:    Thank you.          Please be seated and remain

11   seated for the balance of the proceeding.                 And, again, if you

12   have your microphones on, you will see the little green light

13   to indicate that it's on.

14               Is it on for everyone?

15               MR. BINI:    Yes, Your Honor.

16               MS. CAHILL:    Yes, Your Honor.

17               THE COURT:    You know, it's not on up here even

18   though the green light is on.           Is there something we need to

19   do?

20               You can hear the difference when it's on and when

21   it's not, even for Lord Vader, who I only vaguely resemble.

22               Are there any other counsel who wish to state their

23   appearances for the record at this time?

24               I am now going to arraign the defendant.

25               Would the defendant please rise and raise your right


                               Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 4 of 41 PageID #: 10459


                                    Proceedings                                   4


 1   hand, sir?    Sir, do you solemnly swear or affirm that the

 2   testimony you are about to give to this Court is the truth,

 3   the whole truth, and nothing but the truth so help you God?

 4                THE DEFENDANT:    I do.

 5                THE COURT:   Thank you, sir.            Please be seated.

 6                Mr. Pearse, I'm going to begin by asking you a few

 7   questions about your background.              Would you please state

 8   again, sir, your full name?

 9                THE DEFENDANT:    Andrew James Pearse.

10                THE COURT:   And would you spell it?           And, again,

11   pull that microphone close to you and make sure the green

12   light is on.

13                THE DEFENDANT:    Full name is --

14                THE COURT:   Push the oblong --

15                THE DEFENDANT:    Andrew James Pearse.

16                THE COURT:   You hear the difference.           There you go,

17   sir.

18                THE DEFENDANT:    Thank you.          A-N-D-R-E-W J-A-M-E-S

19   P-E-A-R-S-E.

20                THE COURT:   And are you known by any other name,

21   sir?

22                THE DEFENDANT:    No, Your Honor.

23                THE COURT:   What is your date of birth?

24                THE DEFENDANT:    September 6, 1969, Your Honor.

25                THE COURT:   And where were you born, sir?


                               Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 5 of 41 PageID #: 10460


                                    Proceedings                                   5


 1               THE DEFENDANT:     I was born in Christchurch, New

 2   Zealand.

 3               THE COURT:    And of what nation are you a citizen,

 4   sir?

 5               THE DEFENDANT:     New Zealand, Your Honor.

 6               THE COURT:    Would you briefly describe your

 7   educational background beginning with what we refer to here in

 8   the States as grammar school or primary school?

 9               THE DEFENDANT:     I was educated in the United

10   Kingdom.    I went to high school at Dulwich College.

11               THE COURT:    Would you spell that for the reporter

12   sir?

13               THE DEFENDANT:     D-U-L-W-I-C-H --

14               THE COURT:    Yes, sir.

15               THE DEFENDANT:     -- college.           I attended university

16   at Bristol University where I studied law.

17               THE COURT:    And did you receive a degree from that

18   university?

19               THE DEFENDANT:     I did, Your Honor.

20               THE COURT:    And what year?

21               THE DEFENDANT:     1992.

22               THE COURT:    And were you admitted to any Bar

23   Associations for the practice of law?

24               THE DEFENDANT:     Yes, Your Honor.           Subsequently I

25   passed the law exam and I was admitted to -- as a solicitor in


                               Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 6 of 41 PageID #: 10461


                                     Proceedings                                    6


 1   the United Kingdom.

 2                THE COURT:    Now, sir, have you taken any drugs, any

 3   medicine, consumed any pills or consumed any alcohol within

 4   the past 24 hours?

 5                THE DEFENDANT:     No, Your Honor.

 6                THE COURT:    You understand what is happening here

 7   today sir?

 8                THE DEFENDANT:     Yes, I do, Your Honor.

 9                THE COURT:    Defense counsel, do you have any doubt

10   as to the defendant's competence to proceed at this time?

11                MS. CAHILL:    None, Your Honor.

12                THE COURT:    Prosecution, do you have any doubt as to

13   the defendant's competence to proceed at this time?

14                MR. BINI:    No, Your Honor.

15                THE COURT:    The Court hereby finds, based on the

16   defendant's representations and the representations of all

17   counsel of record, that the defendant is, in fact, competent

18   to proceed.

19                Mr. Pearse, it is important for you to understand

20   these proceedings, their significance.                 If for any reason you

21   do not understand something that I say to you, please raise

22   your hand or otherwise indicate that you are having an issue

23   and I will repeat and restate whatever you do not understand.

24                Is that clear, sir?

25                THE DEFENDANT:     Yes, Your Honor.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 7 of 41 PageID #: 10462


                                    Proceedings                              7


 1               THE COURT:    Thank you.

 2               Now, these proceedings are being recorded.          If I ask

 3   you a question, it is important that you speak into the

 4   microphone and answer each question fully and completely so

 5   that the record will reflect your answers.

 6               Do you understand that, sir?

 7               THE DEFENDANT:     I do, Your Honor.

 8               THE COURT:    Now, the purpose of today's proceeding

 9   is to make certain that you understand the nature of the

10   charges that have been brought against you by the United

11   States of America and to ensure that you understand that you

12   have certain constitutional rights under the United States

13   Constitution.

14               First of all, you have the right to be represented

15   by an attorney at today's proceedings and indeed at all future

16   proceedings before this court and the record indicates that

17   you are, in fact, represented by distinguished counsel here

18   today.

19               Secondly, sir, you have the right to remain silent.

20   If you start to make a statement, you may stop at any time.

21   Any statement that you make other than the statement to your

22   attorney, which you would make privately, may be used against

23   you.

24               Do you understand that, sir?

25               THE DEFENDANT:     I do, Your Honor.


                               Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 8 of 41 PageID #: 10463


                                     Proceedings                             8


 1               THE COURT:    Now, sir, do you understand that you

 2   have the right to counsel and the right to remain silent?

 3               THE DEFENDANT:      Yes, I do.

 4               THE COURT:    Sir, you are here today because a grand

 5   jury of the United States has returned this indictment against

 6   you.   It was filed on December 19th of 2018 and charges you

 7   with the following crimes:

 8               Count One:    Conspiracy to commit wire fraud in

 9   violation of Title 18 of the United States Code, Section 1349;

10               Count Two:    Conspiracy to commit securities fraud in

11   violation of Title 18 of the United States Code, Section 371;

12               Count Three:     Conspiracy to violate the Foreign

13   Corrupt Practices Act anti-bribery and internal controls

14   provisions in violation of Title 18 United States Code,

15   Section 371;

16               Count Four:     Conspiracy to commit money laundering

17   in violation of Title 18, United States Code, Section 1956(h).

18               Mr. Pearse, have you seen the indictment that was

19   filed against you in this case?

20               THE DEFENDANT:      Yes, I have, Your Honor.

21               THE COURT:    Have you had the opportunity to review

22   the indictment?     And have you, in fact, reviewed the

23   indictment with your counsel?

24               THE DEFENDANT:      Yes, I have, Your Honor.

25               THE COURT:    You understand the charges that are


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 9 of 41 PageID #: 10464


                                    Proceedings                                9


 1   being made against you, sir?

 2               THE DEFENDANT:     Yes, I do, Your Honor.

 3               THE COURT:    Defense counsel, have you had the

 4   opportunity to review the indictment that has been filed

 5   against your client with your client?

 6               MS. CAHILL:    Yes, I have, Your Honor.

 7               THE COURT:    Do you have any concern about whether

 8   your client understands what the charges against him are?

 9               MS. CAHILL:    None, Your Honor.

10               THE COURT:    Have you advised your client of his

11   constitutional rights?

12               MS. CAHILL:    I have, Your Honor.

13               THE COURT:    The Court has marked the indictment as

14   Court Exhibit 1 for identification.               May I have the motion

15   from Government, please, to admit Court 1 into evidence?

16               MR. BINI:    So moved, Your Honor.

17               THE COURT:    Any objection from defense counsel?

18               MS. CAHILL:    No, Your Honor.

19               THE COURT:    The indictment is now entered into

20   evidence as Court 1.

21               (Court's Exhibit 1 was received in evidence.)

22               THE COURT:    I'm prepared to read the charges listed

23   in the indictment out loud unless the parties agree to waive

24   the reading of the indictment.

25               Let me ask the Government first, do you waive the


                               Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 10 of 41 PageID #: 10465


                                     Proceedings                             10


  1   reading of the indictment?

  2               MR. BINI:    Yes, Your Honor.

  3               THE COURT:    Defense counsel, do you waive the

  4   reading of the indictment?

  5               MS. CAHILL:    We do, Your Honor.

  6               THE COURT:    Since the parties have agreed to the

  7   waiver of the indictment, which is now in evidence, I accept

  8   the waiver.

  9               Now, Mr. Pearse, are you ready to proceed to plead

10    with respect to the indictment?

11                THE DEFENDANT:     Yes, I am, Your Honor.

12                THE COURT:    What is your plea to Count One of the

13    indictment?    Guilty or not guilty?

14                THE DEFENDANT:     Guilty, Your Honor.

15                THE COURT:    What is your plea to Count Two of the

16    indictment?    Guilty or not guilty?

17                THE DEFENDANT:     Not guilty, Your Honor.

18                THE COURT:    What is your plea to Count Three of the

19    indictment?    Guilty or not guilty?

20                THE DEFENDANT:     Not guilty, Your Honor.

21                THE COURT:    What is your plea with respect to Count

22    Four of the indictment?       Guilty or not guilty?

23                THE DEFENDANT:     Not guilty, Your Honor.

24                THE COURT:    What is your position, United States

25    attorneys, with respect to the question of detention or bail


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 11 of 41 PageID #: 10466


                                     Proceedings                               11


  1   as to Mr. Pearse?

  2               MR. BINI:    Your Honor, the Government would ask for

  3   release on the conditions that have been recommended by

  4   Pretrial Services; and if you wish, I can go through the

  5   conditions, or I can hand it up to the Court for Your Honor's

  6   consideration.

  7               THE COURT:    Why don't you hand it up to the Court

  8   for the Court's consideration.

  9               MR. BINI:    Thank you, Your Honor.           I'm going to hand

10    up a copy of the bond conditions, along with a rider to it.

11                THE COURT:    Thank you.          Thank you very much.

12                MR. BINI:    And, Your Honor, if I just may note,

13    before you have a chance to fully review them, the reason why

14    the Government believes that there is clear and convincing

15    evidence that the defendant will return and appear for

16    sentence in this case is based upon the stringent conditions

17    handed up to Your Honor and also the defendant's guilty plea

18    here today to Count One before Your Honor, his acceptance of

19    responsibility for his conduct in this case; second, his

20    personal and family circumstances; and, third, his waiver of

21    extradition and voluntary appearance before Your Honor today.

22    And I would note that the Government has more fully set forth

23    its reasons for the bail request handed up to Your Honor in a

24    sealed submission.

25                THE COURT:    All right.          Let us begin an analysis


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 12 of 41 PageID #: 10467


                                     Proceedings                                  12


  1   enlightened by the Government's position.

  2               I take it you agree with everything that's been

  3   said, defense counsel?

  4               MS. CAHILL:    I certainly do, Your Honor.

  5               THE COURT:    Thank you.

  6               I would like to have the signed agreement marked as

  7   Court Exhibit 2 for identification.               This has been signed by

  8   the parties.

  9               Do we have that?

10                THE COURTROOM DEPUTY:            Yes, Judge.   One moment.

11                THE COURT:    Thank you.

12                I have what has been marked as Court 2 for

13    identification, the Agreement.              It has been signed by the

14    parties and by counsel for the parties.

15                May I have a motion to have Court 2, the Agreement,

16    admitted into evidence?

17                MR. BINI:    So moved, Your Honor.

18                THE COURT:    Any objection?

19                MS. CAHILL:    None, Your Honor.

20                THE COURT:    Thank you.          It is admitted.

21                (Court's Exhibit 2 was received in evidence.)

22                THE COURT:    Thank you.          Would you hold on to this,

23    please?   Court 2 is in evidence.

24                Is there a motion to have Court 2 admitted under

25    seal?


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 13 of 41 PageID #: 10468


                                     Proceedings                                  13


  1               MR. BINI:    Yes, Your Honor.            The Government would

  2   ask that it be admitted under seal, Your Honor.

  3               THE COURT:    Any objection?

  4               MS. CAHILL:    None, Your Honor.

  5               THE COURT:    All right.          It is admitted under seal.

  6               We have gone through the process of taking the

  7   guilty plea.    Let me just confirm.

  8               Defense counsel, have you discussed the question of

  9   a guilty plea with your client?

10                MS. CAHILL:    I have, Your Honor.

11                THE COURT:    And, in your view, does he understand

12    the rights he would be waiving by pleading guilty?

13                MS. CAHILL:    He does, Your Honor.

14                THE COURT:    And do you have any question as to his

15    competence to proceed today?

16                MS. CAHILL:    None whatsoever.

17                THE COURT:    Mr. Pearse, are you satisfied with the

18    assistance your attorney has given you thus far in your case?

19                THE DEFENDANT:     Yes, I am, Your Honor.

20                THE COURT:    Do you believe you have received the

21    effective assistance of counsel in your case?

22                THE DEFENDANT:     Yes, Your Honor.

23                THE COURT:    If you believe that you have not

24    received the effective assistance of counsel, you have the

25    right to appeal on that basis.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 14 of 41 PageID #: 10469


                                     Proceedings                             14


  1               Defense counsel, I ask you again, do you feel you

  2   need more time to discuss the question of a guilty plea with

  3   your client?

  4               MS. CAHILL:    I don't, Your Honor.

  5               THE COURT:    All right.

  6               Mr. Pearse, I previously offered to read the

  7   indictment to you.     Again, I will ask you, do you waive the

  8   reading of the indictment?

  9               THE DEFENDANT:     I do, Your Honor.

10                THE COURT:    Now, Mr. Pearse, I want to make it very

11    clear on this record that you have a right to plead not

12    guilty.   No one can be forced to plead guilty.

13                Do you understand that?

14                THE DEFENDANT:     Yes, I do Your Honor.

15                THE COURT:    If you plead not guilty, you have a

16    right under the Constitution and the laws of the United States

17    to a speedy and public trial before a jury of your peers with

18    the assistance of your counsel.

19                Do you understand that, sir?

20                THE DEFENDANT:     Yes, Your Honor.

21                THE COURT:    At any trial, sir, you would be presumed

22    to be innocent; you would not have to prove you were innocent.

23    This is because under our system of law, it is the United

24    States Government that must come forward with proof that

25    establishes beyond a reasonable doubt that you are, in fact,


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 15 of 41 PageID #: 10470


                                     Proceedings                             15


  1   guilty of the crime charged.          If the Government failed to meet

  2   this burden of proof, the jury would have the duty to find you

  3   not guilty.

  4               Do you understand that, sir?

  5               THE DEFENDANT:     Yes, Your Honor.

  6               THE COURT:    At a trial, sir, witnesses for the

  7   Government would have to come here to this courtroom and to

  8   testify in your presence.          Your counsel would have the right

  9   to cross-examine these witnesses and your counsel could raise

10    legal objections to the evidence the Government sought to

11    offer against you.     Your counsel could also offer evidence on

12    your behalf if you and she thought there was evidence that

13    might help you in your case, or she could compel witnesses to

14    come to court and to testify in your defense if you thought it

15    would help your case.

16                Do you understand that, sir?

17                THE DEFENDANT:     Yes, Your Honor.

18                THE COURT:    At a trial, sir, you would have a right

19    to testify on your own behalf if you wish to do so.           On the

20    other hand, you could not be forced to be a witness at your

21    trial.   This is because under the Constitution and the laws of

22    the United States, no person can be compelled to be a witness

23    against himself.     If you wish to go to trial but elected not

24    to testify, this Court would instruct the jury that the jury

25    could not hold that against you.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 16 of 41 PageID #: 10471


                                     Proceedings                               16


  1               Do you understand, sir?

  2               THE DEFENDANT:     Yes, I do, Your Honor.

  3               THE COURT:    If instead of going to trial, however,

  4   you elect to plead guilty to the crime charged and if I accept

  5   your guilty plea, you will be giving up your right to a trial

  6   and all the other rights I have just discussed with you.

  7   There will be no trial in this case.               There will be no appeal

  8   on the question of whether you did or did not commit the

  9   offenses charged in Count One of the indictment.

10                Now, pursuant to paragraph 3 of your agreement, you

11    are also waiving your right to appeal or otherwise to

12    challenge your conviction or sentence if this Court imposes a

13    term of imprisonment at or below 240 months of imprisonment.

14                Do you understand that, sir?

15                THE DEFENDANT:     Yes, Your Honor.

16                THE COURT:    You could appeal or otherwise challenge

17    your conviction or sentence only if the sentence I impose

18    exceeded 240 months of imprisonment.               If I thereafter impose a

19    sentence that exceeds 240 months of imprisonment, you would

20    have the right to appeal or otherwise to challenge that

21    sentence to a higher court.

22                Do you understand, Mr. Pearse?

23                THE DEFENDANT:     Yes, Your Honor.

24                THE COURT:    So, to be crystal clear, if I were to

25    sentence you to above 240 months, regardless of how I do it,


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 17 of 41 PageID #: 10472


                                     Proceedings                             17


  1   you would have a right to appeal or otherwise to challenge the

  2   sentence; and if you could no longer, at that point, afford

  3   the fees and expense associated with the appeal or challenge,

  4   including attorney's fees, you could apply to this Court for

  5   the appointment of counsel and the fees and expenses would be

  6   paid at prescribed rates set by the United States Government

  7   pursuant to the authority of the Criminal Justice Act.

  8               Do you understand, sir?

  9               THE DEFENDANT:     Yes, Your Honor.

10                THE COURT:    Nothing, however, prevents you from

11    raising a claim of ineffective assistance of counsel at an

12    appropriate time and in an appropriate forum.

13                Do you understand, sir?

14                THE DEFENDANT:     Yes, Your Honor.

15                THE COURT:    If you do plead guilty, I will have to

16    ask you certain questions about precisely what you did and

17    where you did it in order to satisfy the Court that you are,

18    in fact, guilty of the charges set forth in Count One of the

19    indictment.    You will have to answer my questions truthfully

20    and to acknowledge your guilt truthfully and fully.           If you do

21    this, you will be giving up your right not to incriminate

22    yourself.

23                Do you understand, sir?

24                THE DEFENDANT:     Yes, I do, Your Honor.

25                THE COURT:    Mr. Pearse, are you willing to give up


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 18 of 41 PageID #: 10473


                                     Proceedings                             18


  1   your right to a trial and all of the other rights I have just

  2   discussed with you?

  3               THE DEFENDANT:     Yes, Your Honor.

  4               THE COURT:    Is there any other agreement other than

  5   the aforementioned written agreement and any written proffer

  6   agreements, if applicable, that has been reached with you or

  7   that has been made with you in order to get you to plead

  8   guilty?

  9               THE DEFENDANT:     No, Your Honor.

10                THE COURT:    Do you understand the consequences of

11    pleading guilty to Count One of the indictment in terms of

12    incarceration?

13                THE DEFENDANT:     Yes, Your Honor.

14                THE COURT:    I'm now going to discuss with you some

15    important information relative to sentencing; namely, the

16    statutory terms that you face for Count One of the indictment.

17    These are the penalties written directly by the Congress of

18    the United States for violation of the statutes you are

19    charged with today.

20                For Count One, you face a minimum term of

21    imprisonment of zero years and a maximum term of imprisonment

22    of 20 years.

23                Do you understand?

24                THE DEFENDANT:     Yes, Your Honor.

25                THE COURT:    You also face a maximum term of


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 19 of 41 PageID #: 10474


                                     Proceedings                             19


  1   supervised release of three years following any term of

  2   imprisonment.

  3                Do you understand?

  4                THE DEFENDANT:    Yes, Your Honor.

  5                THE COURT:   If you violate a condition of release,

  6   you may be sentenced to up to two years of imprisonment

  7   without credit for prerelease imprisonment or time previously

  8   served on post-release supervision.

  9                Do you understand, sir?

10                 THE DEFENDANT:    Yes, Your Honor.

11                 THE COURT:   You also face a maximum fine of the

12    greater of $250,000 or twice the gross gain or twice the gross

13    loss.

14                 Do you understand, sir?

15                 THE DEFENDANT:    Yes, I do, Your Honor.

16                 THE COURT:   You also face mandatory restitution in

17    the full amount of each victim's losses as determined by this

18    Court.

19                 Do you understand, sir?

20                 THE DEFENDANT:    Yes, Your Honor.

21                 THE COURT:   You also face a mandatory special

22    assessment of $100 which I'm required to impose in all cases

23    per count.

24                 Do you understand, sir?

25                 THE DEFENDANT:    Yes, Your Honor.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 20 of 41 PageID #: 10475


                                     Proceedings                                  20


  1               THE COURT:    You also face removal from this country

  2   as set forth in paragraph 20 of the Agreement.

  3               Do you understand?

  4               THE DEFENDANT:     Yes, I do, Your Honor.

  5               THE COURT:    Finally, you also face criminal

  6   forfeiture of $2,500,000, proceeds of certain properties, and

  7   all rights and interests in certain assets as set forth in

  8   paragraphs 6 through 14 of the Agreement.

  9               Mr. Pearse, this is a Sentencing Guidelines case, so

10    in sentencing you, this Court will have to consider certain

11    guidelines.    The guidelines do not control this Court, but

12    they inform this Court.

13                Defense counsel, have you discussed the Sentencing

14    Guidelines with your client?

15                MS. CAHILL:    I have, Your Honor.

16                THE COURT:    Is that true, Mr. Pearse?            Has she

17    discussed them with you?

18                THE DEFENDANT:     Yes, Your Honor.

19                THE COURT:    When the Court sentences you, sir, this

20    Court will have to consider certain factors about you and

21    about Count One of the indictment.              That inquiry will lead the

22    Court to a guideline sentencing range.                The Court is not

23    required to sentence you within that range.               The Court is

24    empowered to impose a sentence which is less than, equal to,

25    or greater than that provided by the guidelines.               But in all


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 21 of 41 PageID #: 10476


                                     Proceedings                             21


  1   cases, including this one, this Court must and this Court will

  2   consult the applicable guidelines sentencing range.

  3               Before this Court imposes sentence, this Court will

  4   receive a report prepared by the Probation Department, which

  5   will recommend a particular sentence to the Court.           You and

  6   your counsel will have the opportunity to see that report, and

  7   if you think that report is mistaken, incomplete, or simply

  8   wrong in any way, you will have the opportunity to bring that

  9   to the Court.

10                Now, Mr. Pearse, do you have any questions for the

11    Court today?

12                THE DEFENDANT:     I do not, Your Honor.

13                THE COURT:    Does defense counsel have any questions

14    for the Court today?

15                MS. CAHILL:    I don't, Your Honor.

16                THE COURT:    Is there anything else defense counsel

17    would like the Court to address at this time?

18                MS. CAHILL:    No, Your Honor.

19                THE COURT:    Does the Assistant United States

20    Attorney have any questions for the Court at this time?

21                MR. BINI:    No, Your Honor.

22                THE COURT:    Is there anything else the Assistant

23    United States Attorney would like the Court to address at this

24    time?

25                MR. BINI:    No, Your Honor, not from the Government.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 22 of 41 PageID #: 10477


                                     Proceedings                             22


  1               THE COURT:    Defense counsel, do you know of any

  2   reason why your client should not enter a plea of guilty to

  3   the charges set forth in Count One of the indictment?

  4               MS. CAHILL:    I do not, Your Honor.

  5               THE COURT:    Defense counsel, are you aware of any

  6   viable legal defenses to the charges set forth against your

  7   client in Count One of the indictment?

  8               MS. CAHILL:    No, Your Honor.

  9               THE COURT:    Mr. Pearse, are you ready to plead?

10                THE DEFENDANT:     I am, Your Honor.

11                THE COURT:    How do you plead to Count One of the

12    indictment charging a violation of Title 18 of the United

13    States Code, Section 1349, guilty or not guilty?

14                THE DEFENDANT:     Guilty, Your Honor.

15                THE COURT:    Are you making this plea of guilty

16    voluntarily?

17                THE DEFENDANT:     I am, Your Honor.

18                THE COURT:    Are you making this plea of guilty of

19    your own free will?

20                THE DEFENDANT:     Yes, Your Honor.

21                THE COURT:    Has anyone threatened you to get you to

22    plead guilty?

23                THE DEFENDANT:     No, they have not, Your Honor.

24                THE COURT:    Has anyone forced you to plead guilty?

25                THE DEFENDANT:     No, Your Honor.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 23 of 41 PageID #: 10478


                                     Proceedings                                     23


  1               THE COURT:    Other than your agreement with the

  2   Government, has anyone made you any promise that caused you to

  3   plead guilty?

  4               THE DEFENDANT:     No, Your Honor.

  5               THE COURT:    Has anyone made you any promise about

  6   the sentence you will receive from this Court in this case?

  7               THE DEFENDANT:     No, they have not, Your Honor.

  8               THE COURT:    Mr. Pearse, would you please briefly

  9   describe in your own words what you did to commit the offense

10    charged in Count One of the indictment; namely, a violation of

11    Title 18 of the United States Code, Section 1349, and where

12    you did it.

13                THE DEFENDANT:     If it pleases the Court, I've

14    prepared a written statement that I would like to read.

15                THE COURT:    Yes, that would be fine, sir.              I just

16    ask you, because we all tend to speed up when we read, just

17    read slowly so that I, the Government, and the court reporter

18    can hear it and take it down accurately.                  So please proceed,

19    sir.

20                THE DEFENDANT:     Thank you, Your Honor.

21                During the time period alleged in Count One of the

22    indictment, I conspired with others to defraud certain

23    investors in connection with certain loans, including a

24    $500 million loan that Credit Suisse provided to a Mozambican

25    entity called EMATUM.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 24 of 41 PageID #: 10479


                                       Proceedings                           24


  1               THE COURT:    Would you spell that for the court

  2   reporter and for the Court, please?

  3               THE DEFENDANT:     E-M-A-T-U-M.

  4               THE COURT:    Please continue.

  5               THE DEFENDANT:     A shipbuilding company based in

  6   Lebanon called Privinvest Holdings --

  7               THE COURT:    Would you spell that for the court

  8   reporter?

  9               THE DEFENDANT:     P-R-I-V-I-N-V-E-S-T.

10                THE COURT:    Yes.

11                THE DEFENDANT:     -- and/or its subsidiaries was to

12    provide the goods and services for the EMATUM project, as well

13    as projects associated with Mozambican entities ProIndicus --

14                THE COURT:    Would you spell that?

15                THE DEFENDANT:     P-R-O-I-N-D-I-C-U-S -- and MAM,

16    M-A-M.

17                THE COURT:    Thank you.

18                THE DEFENDANT:     For each project, Privinvest

19    received the loan funds directly from the lender.           During and

20    after my employment at Credit Suisse, Privinvest, with the

21    knowledge of its executives, Jean Boustani --

22                THE COURT:    Would you spell that name, please?

23                THE DEFENDANT:     First name is J-E-A-N, second name

24    is B-O-U-S-T-A-N-I.

25                THE COURT:    Please continue.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 25 of 41 PageID #: 10480


                                     Proceedings                                 25


  1               THE DEFENDANT:     -- Iskandar Safa --

  2               THE COURT:    Would you spell that, please?

  3               THE DEFENDANT:     First name I-S-K-A-N-D-A-R, second

  4   name S-A-F-A -- and Najib Allam, N-A-J-I-B, second name

  5   A-L-L-A-M, wired me millions of dollars in unlawful kickbacks

  6   from loan proceeds and illegal payments for my assistance in

  7   securing loans made by Credit Suisse.                I agreed to accept and

  8   keep these monies knowing that they were the proceeds of

  9   illegal activity and -- sorry -- that it was illegal for me to

10    do so, and that by doing so, I was helping to conceal the

11    source of the proceeds of the unlawful activity.                I took these

12    actions to enrich myself and my co-conspirators and to benefit

13    Credit Suisse, which gained substantial profits from the

14    ProIndicus and EMATUM loans in which it was involved.

15                While I was a managing director at Credit Suisse

16    Securities Europe Limited, in or about late February 2013,

17    Credit Suisse was in the process of closing a $372 million

18    loan to ProIndicus.      I led the deal team.             Boustani offered to

19    pay me half of the amount by which I, together with others,

20    reduced a subvention fee to be paid --

21                THE COURT:    A what fee, sir?

22                THE DEFENDANT:     Subvention fee.

23                THE COURT:    Would you spell that, please?

24                THE DEFENDANT:     Of course, Your Honor.

25    S-U-B-V-E-N-T-I-O-N.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 26 of 41 PageID #: 10481


                                     Proceedings                                   26


  1               -- subvention fee to be paid by Privinvest in

  2   connection with the loan.          I accepted Boustani's offer,

  3   successfully made efforts to reduce the fees paid by

  4   Privinvest, and received payments by wire from Privinvest into

  5   a bank account I opened in the United Arab Emirates with the

  6   assistance of Privinvest employees.               Safa was aware of my

  7   agreement with Boustani --

  8               THE COURT:    Would you spell that again?

  9               THE DEFENDANT:     Of course, Your Honor.          S-A-F-A.

10                THE COURT:    Thank you.

11                THE DEFENDANT:     Safa was aware of my agreement with

12    Boustani to secretly split the amount Privinvest saved from

13    the reduction of the subvention fee.

14                I also agreed with Safa and Boustani in March 2013

15    that I would receive a percentage of any further ProIndicus

16    loan proceeds that Privinvest received after the initial

17    $372 million ProIndicus loan.           I subsequently reached similar

18    agreements with Safa and Boustani to receive a percentage of

19    the loan proceeds from the EMATUM and MAM transactions, while

20    working as a director at Palomar Holdings, which is a company

21    two-thirds owned by Privinvest Shipbuilding Investments.                 A

22    Privinvest entity and/or Palomar Holdings wired me millions of

23    dollars in connection with the Mozambican transactions into my

24    UAE bank account.

25                I believe the overall loan amount for the EMATUM


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 27 of 41 PageID #: 10482


                                     Proceedings                               27


  1   project was larger than was required by the Mozambicans to

  2   establish a tuna fleet and that it was sized according to the

  3   available financing offered by Credit Suisse and VTB to

  4   Privinvest.    In order to maximize the loan size for EMATUM,

  5   Surjan Singh, a managing director at Credit Suisse leading the

  6   EMATUM deal team, suggested structuring financing for the

  7   EMATUM loan as a bond to take advantage of the international

  8   bond market.    I made Boustani aware that Credit Suisse would

  9   solicit the international bond markets to raise money for the

10    EMATUM loan.    Boustani and Safa both knew that Credit Suisse

11    was intending to repackage the $500 million loan to EMATUM

12    days later and sell it to investors as a bond.

13                I knew that the payments Privinvest made to me

14    related to the ProIndicus upsizes and the EMATUM loan by

15    Credit Suisse were not disclosed in the loan documents.            For

16    example, I knew that an individual who worked at Credit Suisse

17    and who was responsible for syndicating the ProIndicus upsizes

18    sent loan agreements to investors and potential investors that

19    did not disclose payments to me.

20                I also knew another banker at Credit Suisse, Surjan

21    Singh, was secretly being paid by Privinvest to aid the

22    conspiracy.    Specifically, in September and October 2013, I

23    made two payments of $1 million each to Singh.            The payments,

24    which came from funds I received from Privinvest, were in

25    exchange for Singh's assistance in reducing the subvention fee


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 28 of 41 PageID #: 10483


                                     Proceedings                              28


  1   on ProIndicus and for securing Credit Suisse's approval of the

  2   EMATUM loan.    I also assisted in bringing about an agreement

  3   between Singh and Boustani of which Safa was aware under which

  4   Singh received payments totalling $4.4 million at Boustani's

  5   direction in exchange for facilitating Credit Suisse's

  6   approval of the EMATUM loan.

  7               While employed by Credit Suisse, I, and others at

  8   Credit Suisse, knew that projects in emerging market

  9   countries, such as those involving Safa and Mozambique,

10    presented a high risk of bribery.              At the time, I was not

11    concerned about the bank's or my potential exposure because I

12    had observed that Credit Suisse had used intermediating

13    brokers in transactions that featured a high risk of

14    corruption with the apparent view that doing so insulated

15    itself from legal liability.          At some time after I left Credit

16    Suisse and after the original loan transactions were

17    completed, Boustani told me that Privinvest had paid the son

18    of Mozambique's then-president at least $50 million.

19                THE COURT:    At least how much?

20                THE DEFENDANT:     $50 million, Your Honor.

21                THE COURT:    Five O?

22                THE DEFENDANT:     Five zero.

23                THE COURT:    Go ahead.

24                THE DEFENDANT:     That is the end of my allocution.

25                THE COURT:    Let me ask you before I ask the court


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 29 of 41 PageID #: 10484


                                     Proceedings                                    29


  1   reporter to read it back, and before I ask the Government and

  2   defense counsel if there are any other questions, is it true

  3   that these events that you have described occurred in or about

  4   and between 2011 and the date of the filing of the indictment?

  5               THE DEFENDANT:     No, Your Honor.            They occurred

  6   between 2013 and the date of filing of the indictment.

  7               THE COURT:    2013 and the date of the filing of the

  8   indictment.

  9               And did any of these events occur, including the

10    flow of funds, within the Eastern District of New York here in

11    the United States?     Brooklyn?        Queens?       Staten Island?   Long

12    Island?   Within the Eastern District of New York as well as

13    elsewhere, did any of these events occur?                 Did people fly in

14    to -- example -- fly in through Kennedy Airport to do road

15    shows, as they are referred to on the Street?                Anything like

16    that occur?

17                THE DEFENDANT:     Based on my understanding, Your

18    Honor, the payments -- the U.S. dollar payments naturally flow

19    through the Eastern District of New York.

20                THE COURT:    What is your basis for that

21    understanding?

22                THE DEFENDANT:     My understanding of the financial

23    system, Your Honor, as part of my employment as a banker at

24    Credit Suisse.

25                THE COURT:    Were you ever physically within the


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 30 of 41 PageID #: 10485


                                     Proceedings                                30


  1   Eastern District of New York during the course of any of these

  2   criminal activities on your part individually?             Did you ever

  3   come through airports in the Eastern District of New York,

  4   have meetings here, make phone calls here, use computers in or

  5   out of the Eastern District of New York in any way, shape, or

  6   form?

  7               THE DEFENDANT:     No, I did not, Your Honor.

  8               THE COURT:    All right.          Let me ask the Government if

  9   they have any additional questions they would like the Court

10    to ask the defendant.

11                MR. BINI:    Your Honor, the Government would just

12    note that if this case were to proceed to trial, among other

13    things, the Government would show that, as part of the

14    conspiracy, loan agreements offering circulars and other

15    marketing documents containing fraudulent statements were sent

16    by wire to investors in the United States, including in New

17    York City, and that as a result, investors in the United

18    States wired back millions of dollars in payments that were

19    invested in these loans.

20                THE COURT:    Let me ask the defendant.

21                Is that your understanding as well, sir?

22                THE DEFENDANT:     Yes, Your Honor.

23                THE COURT:    All right.          Go ahead.

24                MR. BINI:    In addition to that, the Government would

25    prove that in March of 2016, co-conspirators flew to John F.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 31 of 41 PageID #: 10486


                                     Proceedings                             31


  1   Kennedy Airport in Queens in order to attend a road show to

  2   promote an exchange of the EMATUM loan participation notes for

  3   a Eurobond in furtherance of the scheme.

  4               THE COURT:    Let me ask the defendant.

  5               Are you aware of that event?

  6               THE DEFENDANT:     I was aware of the road show, Your

  7   Honor.

  8               THE COURT:    Of that road show as described by the

  9   Government?

10                THE DEFENDANT:     Yes, Your Honor.

11                THE COURT:    Go ahead.

12                MR. BINI:    In addition, the Government would show

13    that many wires related to the payment of bribes and kickbacks

14    to corrupt foreign officials and bankers passed through the

15    Eastern District of New York.

16                THE COURT:    Are you aware of that, sir, Mr. Pearse?

17                THE DEFENDANT:     Yes, Your Honor.

18                THE COURT:    Anything else?

19                MR. BINI:    No, Your Honor.

20                THE COURT:    Is there anything that the defense would

21    like me to ask the defendant at this time?

22                MS. CAHILL:    No, Your Honor.

23                THE COURT:    Would the defendant like to say anything

24    else to the Court at this time?

25                THE DEFENDANT:     No, thank you, Your Honor.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 32 of 41 PageID #: 10487


                                     Proceedings                               32


  1               THE COURT:    Based on the information provided to

  2   this Court, I find the defendant is acting voluntarily; I find

  3   the defendant fully understands the charges against him; I

  4   find the defendant fully understands his rights and the United

  5   States Constitution and laws; and I find the defendant fully

  6   understands the consequences of his plea.                 This Court,

  7   moreover, finds there is a factual basis for the defendant's

  8   plea.   I, therefore, accept the defendant's plea of guilty to

  9   the charges set forth in Count One of the indictment.

10                I hereby order the Probation Department to provide

11    the Presentence Investigation Report within six months from

12    today's date; that is to say, on or before January 17th of

13    2020.

14                Now, is there anything further that the Government

15    would like the Court to address today?

16                MR. BINI:    Your Honor, the Government would just

17    ask -- I know we raised the bail conditions before for Your

18    Honor's consideration, and if Your Honor orders those bail

19    conditions, we would request that the Court redact the address

20    for the physical property that is noted in the bail rider and

21    on the bail bond.

22                THE COURT:    All right.          The Court is prepared to

23    enter under seal what has been marked as Court Exhibit 3 for

24    identification.     Let me read it without the specifics of the

25    address.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 33 of 41 PageID #: 10488


                                     Proceedings                                   33


  1               The order of William F. Kuntz, II, United States

  2   District Judge, reads as follows:              The Court hereby orders the

  3   defendant, Andrew Pearse, to be released on bail under the

  4   following conditions:

  5               a) Conditions throughout the release:            A

  6   $2.5 million bond secured by the defendant and his wife's

  7   interest in their home as identified in Court 3.

  8               That will be under seal, the address.

  9               MR. BINI:    Thank you, Your Honor.

10                THE COURT:    Defendant shall -- point 2:            Defendant

11    shall not apply for travel documents; defendant shall

12    surrender his passport to defense counsel who will not release

13    the defendant's passport except temporarily for approved

14    travel between the United Kingdom -- the U.K. -- and New York,

15    and will accompany the defendant for all such travel;

16                3) The defendant shall not engage in financial

17    transactions above the amount of $15,000 U.S. without the

18    prior written consent of the United States Government and on

19    the express written notice to this Court;

20                4) The defendant shall report to Pretrial Services

21    via telephone and via the Internet as directed.

22                Next, with respect to conditions from July 19, 2019,

23    through September 3rd of 2019:

24                Point 5:    The defendant's travel shall be restricted

25    to the U.K., the Eastern District of New York, and the


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 34 of 41 PageID #: 10489


                                     Proceedings                             34


  1   Southern District of New York with travel between the U.K. and

  2   New York for the purposes of proceedings in this action only;

  3               6) The defendant shall provide written notice to the

  4   United States Government of all itineraries in advance of

  5   travel to and from New York for purposes of these proceedings,

  6   including for meetings with the United States Government.            The

  7   Government is to be provided with copies of the written notice

  8   at the same time as the United States Government;

  9               7) The defendant shall report in person to defense

10    counsel's offices in U.K., London, on a weekly basis, and

11    defense counsel shall provide same-day written confirmation to

12    Pretrial Services of each check-in by the defendant;

13                8) The defendant shall report by telephone or video

14    conference on a weekly basis to the Federal Bureau of

15    Investigation agents handling this action.

16                And with respect to conditions to begin on

17    September 3rd of 2019, the defendant's travel shall be

18    restricted to the Eastern District of New York and the

19    Southern District of New York; and

20                10) The defendant shall consent to electronic

21    monitoring.

22                So ordered by the Honorable William F. Kuntz, II,

23    July 19, 2019.

24                May I have a motion to have what has been marked as

25    Court Exhibit 3 admitted into evidence from the Government?


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 35 of 41 PageID #: 10490


                                      Proceedings                               35


  1               MR. BINI:    Your Honor, the Government would so move

  2   and ask that it be moved under seal due to the sensitive

  3   nature of the address that is set out in those papers.

  4               THE COURT:    Any objection?

  5               MS. CAHILL:     None, Your Honor.

  6               THE COURT:    The application is granted and Court 3

  7   is admitted in evidence under seal.

  8               (Court's Exhibit 3 was received in evidence.)

  9               THE COURT:    Now, we have Court 4.            This is the

10    preprinted form order setting conditions of release.               It's

11    been signed by the parties; is that right?

12                MR. BINI:    Yes, Your Honor.

13                THE COURT:    Is this the version of that that's

14    signed by the parties?

15                MR. BINI:    Has it been signed by the defendant?

16                MS. CAHILL:     It was signed by the defendant.

17                THE COURT:    All right.           Why don't you take a look at

18    it, make sure that's the right version and check the numbers

19    over.

20                MS. VASQUEZ:     Your Honor, I just wanted to hand

21    up --

22                THE COURT:    Sit down, please, and use the microphone

23    and state your name before you speak so the record's clear.

24    The "sit down" part helps, too, with the microphone.

25                MS. VASQUEZ:     This is Pretrial Services Officer


                                 Denise   Parisi   , RPR , CRR
                                  Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 36 of 41 PageID #: 10491


                                       Proceedings                                36


  1   Vasquez.    I just received an amended page 2 to the bond from

  2   my office who helped prepare the bond, and I just wanted to

  3   explain that the last condition was moved up to be Number 5 so

  4   that that condition having no contact with the co-defendants

  5   would fall throughout his entire period of supervision, not

  6   just starting --

  7                THE COURT:   I won't even pretend that I understand

  8   what you're saying, so let's slow it down.                  Do you have a

  9   physical amendment to --

10                 MS. VASQUEZ:     I do.

11                 THE COURT:   You've got to let me finish.

12                 You have a physical amendment to Court 4?

13                 MS. VASQUEZ:     I believe it's Court 3.

14                 THE COURT:   You have a physical amendment to

15    Court 3?

16                 MS. VASQUEZ:     Correct.          It's page 2 of the --

17                 THE COURT:   Why don't you hand it up so I can look

18    at it.

19                 MS. VASQUEZ:     Sure.

20                 THE COURT:   Give it to my court deputy.              Thank you.

21                 The document that I read out loud and has been

22    admitted under seal as Court 3 did not contain a reading of

23    this second page -- this third page, actually, which is

24    captioned:    USA versus Andrew Pearse, 1 colon, 18, dash, CR,

25    dash, 681, dash, 06.      So what I'm now going to ask the


                                  Denise   Parisi   , RPR , CRR
                                   Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 37 of 41 PageID #: 10492


                                      Proceedings                                   37


  1   courtroom deputy to do is to mark as Court Exhibit 3-A the

  2   document you just handed up.

  3                Would you please mark this as Court 3-A.

  4                THE COURTROOM DEPUTY:           Will do, Judge.

  5                THE COURT:    Show it to the parties and let's see if

  6   there's any objection to Court 3-A being admitted and admit it

  7   under seal as well.       So let's mark it.            I know I'm old school

  8   this way, but my friends on the 17th floor like that.                  So mark

  9   it as 3-A.

10                 Government, would you retrieve it and make sure it's

11    what you want and show it to defense counsel and then if you

12    want it admitted, we will move it in as Court 3-A, that way

13    the record will be clear.

14                 MR. BINI:    I'm going to hand it to defense counsel.

15                 THE COURT:    Yes, please.

16                 MS. CAHILL:    That's fine.

17                 Yes, Your Honor, this is fine.                Should I hand it

18    back up?

19                 THE COURT:    Yes, please hand it back up.

20                 May I have a motion from the Government to have

21    Court 3-A admitted into evidence under seal?

22                 MR. BINI:    So moved, Your Honor.

23                 THE COURT:    Any objection?

24                 MS. CAHILL:    No, Your Honor.

25                 THE COURT:    It's admitted.


                                 Denise   Parisi   , RPR , CRR
                                  Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 38 of 41 PageID #: 10493


                                       Proceedings                               38


  1                (Court's Exhibit 3-A was received in evidence.)

  2                THE COURT:    So now we have Court 3 in under seal, we

  3   have Court 3-A under seal, and everybody is on the same page,

  4   including my friends on the 17th floor.                    Okay?

  5                MR. BINI:    Thank you, Your Honor.

  6                THE COURT:    Thank you.          Now, hang on, now we have

  7   Court 4, correct?

  8                MR. BINI:    Yes.      May I return it to Your Honor?

  9                THE COURT:    Has the other side seen it?

10                 MR. BINI:    Let me hand it to defense counsel, Your

11    Honor.

12                 THE COURT:    Please do.          Let's see if they've got any

13    changes, corrections or late-breaking developments to amend

14    this document.

15                 MS. CAHILL:    No, Your Honor, this is the correct

16    document.    May I hand it up?

17                 THE COURT:    You most certainly may.

18                 MS. CAHILL:    Thank you.

19                 THE COURT:    Thank you.          I have what has been marked

20    as Court Exhibit 4 for identification, the preprinted form

21    order setting conditions of release and appearance bond in

22    this case.    It's been signed by the defendant and both the

23    Government and defense counsel have reviewed it.

24                 May I have a motion to have Court 4 admitted into

25    evidence under seal?       I'm prepared to sign it right now.


                                 Denise   Parisi   , RPR , CRR
                                  Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 39 of 41 PageID #: 10494


                                     Proceedings                                39


  1               MR. BINI:    Your Honor, I would seek its admission

  2   under seal, Your Honor.

  3               THE COURT:    Any objection from defense counsel?

  4               MS. CAHILL:    I have no objection, Your Honor.            Thank

  5   you.

  6               THE COURT:    It is admitted under seal.           I am signing

  7   it as a judicial officer right now.               Court 4 is admitted under

  8   seal.

  9               (Court's Exhibit 4 was received in evidence.)

10                THE COURT:    Now, who gets copies of Court 4 in terms

11    of the processing?      Some of it has to go to the -- here you

12    are.

13                MR. BINI:    Yes, if I can get a copy.

14                THE COURT:    Why don't you describe just briefly what

15    the process is so the record is clear on that.

16                MR. BINI:    Your Honor, if a copy could go to defense

17    counsel, a copy to the Government, a copy to the Court, and a

18    copy to the U.S. Marshals.

19                THE COURT:    All right.          Any objection to that?

20                MS. CAHILL:    No, Your Honor.

21                THE COURT:    Okay.      That will happen, we will have

22    the copies made that need to be made, and my crackerjack

23    courtroom deputy and law clerks who keep me out of trouble

24    with the Court of Appeals on the 17th floor will do it.

25                MR. BINI:    Thank you, Your Honor.


                                Denise   Parisi   , RPR , CRR
                                 Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 40 of 41 PageID #: 10495


                                         Proceedings                                 40


  1                THE COURT:       You're very welcome.

  2                Is there anything else we need to address this

  3   afternoon?

  4                MR. BINI:    Not for the Government.

  5                THE COURT:       Anything else from defense counsel?

  6                MS. CAHILL:       Not for the defense, Your Honor.             Thank

  7   you so much.

  8                THE COURT:       Well, thank you very much, and just sit

  9   tight everyone and the copies will be made and brought back to

10    you, but right now I'm going to disappear and let those who

11    are truly competent -- my law clerks and courtroom deputy --

12    handle the paper and get it to you.

13                 Have a good afternoon, everyone.

14                 Mr. Pearse, thank you very much.

15                 We're adjourned.

16                 MR. BINI:    Thank you, Your Honor.

17                 THE COURTROOM DEPUTY:              All rise.

18                 (Matter concluded.)

19

20                              *       *        *       *      *

21

22    I certify that the foregoing is a correct transcript from the
      record of proceedings in the above-entitled matter.
23

24        /s/ Denise Parisi                                     July 22, 2019
      _________________________________                        ________________
25          DENISE PARISI                                           DATE


                                    Denise   Parisi   , RPR , CRR
                                     Official Court Reporter
Case 1:18-cr-00681-WFK Document 374 Filed 12/26/19 Page 41 of 41 PageID #: 10496


                                                                             41


  1                                      I N D E X

  2            EXHIBITS                                               PAGE

  3
               Court's Exhibit 1                                        9
  4
               Court's Exhibit 2                                       12
  5
               Court's Exhibit 3                                       35
  6
               Court's Exhibit 3-A                                     38
  7
               Court's Exhibit 4                                       39
  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Denise    Parisi   , RPR , CRR
                                 Official Court Reporter
